             Case 1:18-cv-00401-DLF Document 11 Filed 10/17/18 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MANUALE H. SAKOO                     )
                                     )
            Plaintiff               )
                                    )   Civil Action No. 18-0401 (DLF)
            v.                      )   (ECF)
                                    )
UNITED STATES CITIZENSHIP &         )
IMMIGRATION SERVS.                  )
                                    )
            Defendant.              )
____________________________________)

             MOTION TO ENLARGE TIME TO FILE DEFENDANT’S ANSWER
                OR OTHER RESPONSE TO PLAINTIFF’S COMPLAINT

        Pursuant to Fed. R. Civ. P. 6(b)(1)(A), the United States Citizenship and Immigration

Services (“Defendant” or “USCIS”), by and through the undersigned counsel, respectfully

request this enlargement of time until November 20, 2018, to file Defendant’s Answer or Other

Response to the complaint filed by Manuale H. Sakoo (“Plaintiff”).        In support hereof,

Defendant states the following:

        1.       Plaintiff filed this action purportedly under the Administrative Procedure Act, 5

U.S.C. § 701 et seq., “seeking review of a decision by [USCIS]…automatically revoking…[a]

petition to classify [Plaintiff] as the married son of a U.S. citizen.”   See generally ECF No. 1.

Defendant’s response to Plaintiff’s complaint is now due.

        2.       Since Defendant’s last request for an enlargement, it appears that Plaintiff has

paid the processing fee and his application was adjudicated this week. However, it is not clear

at this time whether the application was adjudicated on the merits or by default because of the

delay in receipt of the required payment.

                                                   1
              Case 1:18-cv-00401-DLF Document 11 Filed 10/17/18 Page 2 of 4




         3.       Thus, the undersigned respectfully requests this enlargement in order to be able to

confer with Plaintiff’s counsel and the Department of State’s visa unit to determine how the

application was adjudicated.     Thus, the undersigned respectfully requests this enlargement

because an administrative adjudication could moot this action and obviate the need for further

litigation.

         4.       Pursuant to LCvR 7(m), the undersigned conferred with Plaintiff’s counsel who

graciously consented to this request. Defendant does not believe that this request prejudices the

Plaintiff and could in fact inure to Plaintiff’s benefit.

         WHEREFORE, Defendant respectfully requests that the Court grant the requested relief.

A proposed Order reflecting the requested relief is respectfully attached for the Court’s

consideration, but a Minute Order would be just as welcome if the Court prefers.

October 17, 2018                                 Respectfully submitted,


                                                 JESSIE K. LIU, D.C. Bar # 472845
                                                 United States Attorney
                                                 for the District of Columbia

                                                 DANIEL F. VAN HORN, D.C. Bar # 924092
                                                 Civil Chief

                                                 By:       /s/
                                                 KENNETH ADEBONOJO
                                                 Assistant United States Attorney
                                                 Judiciary Center Building
                                                 555 4th Street, N.W. B Civil Division
                                                 Washington, D.C. 20530
                                                 Telephone: (202) 252-2562




                                                    2
         Case 1:18-cv-00401-DLF Document 11 Filed 10/17/18 Page 3 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MANUALE H. SAKOO                     )
                                     )
            Plaintiff               )
                                    )   Civil Action No. 18-0401 (DLF)
            v.                      )   (ECF)
                                    )
UNITED STATES CITIZENSHIP &         )
IMMIGRATION SERVS.                  )
                                    )
            Defendant.              )
____________________________________)

                                            ORDER

       After considering this motion, the record herein, and applicable law,

       it is this ____ day of ________________, 201_, hereby

       ORDERED, that the Defendant’s motion is hereby GRANTED; and it is

       FURTHER ORDERED, that Defendant shall file its Answer or Other Response to

Plaintiff’s complaint no later than November 20, 2018.



                                                 HON. DABNEY L. FRIEDRICH, U.S.D.J.
DATE
         Case 1:18-cv-00401-DLF Document 11 Filed 10/17/18 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that I caused a copy of the foregoing Defendant’s Motion to Enlarge Time to be

served upon Plaintiff’s counsel via ECF.

                                                  /s/
                                            KENNETH ADEBONOJO
                                            Assistant United States Attorney
